DETAILED ACTION
This office action is responsive to the amendment filed 6/18/2021.  Claims 26-34 and 36-46 remain pending and under prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 


Claim(s) 26-31 and 36-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Stafford (US Pub No. 20080114280) in view of Brister et al (US Pub No. 20080242961 – cited by applicant).

In regard to Claim 26, Stafford discloses an apparatus comprising:
a sheath 334 having a distal surface (facing adhesive 312, 320) and defining an interior cavity, best seen in Figure 8;
a housing 338 slidably coupled with the sheath, wherein the housing is configured to move between a proximal position (Figure 10) and a distal position (Figure 11), best seen in Figure 4 and 8 (0051);
a device carrier 340 configured to move within the interior cavity, best seen in Figure 4 and 14a (0043); and 
a glucose monitoring assembly 314 releasably coupled with the device carrier (0043, 0051), best seen in Figure 4, 9-11, and 13, 
wherein the glucose monitoring assembly comprises a sensor having an insertion portion 431 (0051) and a contact portion (contact pads 0041, not labeled), best seen in Figure 13,
wherein the apparatus is configured to advance the device carrier and glucose monitoring assembly (0049-0050) from a first position (Figure 10) within the apparatus to a 
an interlock (412, 386) configured to prevent movement of the device carrier and glucose monitoring assembly from the first position toward the second position until overcome by a force applied distally to the housing, best seen in Figure 8 and 10 (0048-0050).
However, Stafford does not expressly disclose the contact portion of the glucose monitoring assembly is mounted within a sensor housing.
Brister et al teach that it is well-known in the art to provide an analogous apparatus for inserting a glucose monitoring assembly 26 comprising an insertion portion 32, 42 (0119) and a contact portion 28 (0099), the contact portion mounted within a sensor housing 14, 24, 34, best seen in Figure 3 and 4a, as an equally as effective configuration to hold the components of the glucose monitoring assembly together for insertion into the body.  
Claim 38:    Brister et al disclose the glucose monitoring assembly further comprises an adhesive 8 on the sensor housing 14, best seen in Figure 3 (0106).
Claim 46:    Brister et al disclose electronics 16 disposed within the glucose monitoring assembly (at least a portion of electronics 16 is inside housing 24, best seen in Figure 12C), and wherein the contact portion of the sensor is coupled with the electronics (0099).

Since Stafford does not provide details as to where the contact portion of the glucose monitoring assembly is disposed, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide said contact portion of the glucose monitoring 

Claim 27.   Stafford discloses the interlock comprises a detent 412 (0048-0050).
Claim 28.   Stafford discloses the interlock further comprises a ledge 386 to engage with the detent 412, best seen in Figure 8 and 10 (0048-0050).
Claim 29.   Stafford discloses the detent is configured to displace radially when the housing is advanced from the proximal position toward the distal position, best seen in Figure 9-11 (0048-0050).
Claim 30.   Stafford discloses the detent is configured to displace radially inwardly when the housing is advanced from the proximal position toward the distal, best seen in Figure 9-11 (0048-0050).
Claim 31.   Stafford discloses at least a portion of the interlock 386 is disposed on the sheath 334, best seen in Figure 8 and 9-11 (0048-0050).
Claim 36:    Stafford discloses the sensor is configured to bend, best seen in Figure 13.
Claim 37:    Stafford discloses the sensor is configured to bend between the insertion portion 431 and the contact portion, best seen in Figure 13.
Claim 39.   Stafford discloses a sharp carrier 354 moveable within the interior cavity, best seen in Figure 4 (0043).
Claim 40.   Stafford discloses a sharp 424 secured to the sharp carrier, best seen in Figure 4 and 14a.

Claim 42.   Stafford discloses wherein the retraction spring 342 is configured to retract the sharp carrier proximally relative to the glucose monitoring assembly 314 when the device carrier and glucose monitoring assembly 314 are advanced from the first position (Figure 10) within the apparatus to the second position (Figure 11) (0044, 0049, 0051, 0052).
Claim 43.   Stafford discloses wherein the retraction spring comprises a user-actuated spring.
Claim 44.   Stafford discloses further comprising a driver 336 to advance the glucose monitoring assembly 314 from the first position (Figure 10) within the apparatus to the second position (Figure 11) (0044, 0048, 0050).
Claim 45.   Stafford discloses wherein the driver 336 is configured to advance the glucose monitoring assembly 314 from the first position (Figure 10) within the apparatus to the second position (Figure 11) by a manual force applied to the housing through actuator button 324 (0044, 0047, 0048, 0050).


Claim 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Stafford in view of Brister et al, further in view of Perez et al (US Pub No. 20050004494 - cited by applicant).
Stafford in combination with Brister et al do not disclose a distal cap removably coupled with the housing.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stafford as modified by Brister et al to include a distal cap removably coupled with the housing as taught by Perez et al, to effectively define a sterile environment in the interior cavity for effective safety and sterility maintenance of the device prior to use.

Claim 33-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Stafford in view of Brister et al and Perez et al, further in view of LeVaughn et al (US Pat No. 6197040).
Stafford in combination with Brister et al and Perez et al do not disclose the distal cap is removably coupled with the housing by a plurality of threads.
LeVaughn et al teach that it is well-known in the art to provide an analogous distal cap 12 removably coupled to an analogous sampling apparatus housing 16 by a plurality of threads, best seen in Figure 1 (Col.2: 60-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stafford as modified by Brister et al and Perez et al such that the distal cap is removably coupled with the housing by a plurality of threads as taught by LeVaughn et al, as an effective mechanism to removably couple the distal cap of Perez et al to 


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Yee et al has been removed as a reference in response to applicant stating on the record that it was commonly owned.
The previous 112 rejections are moot in light of the amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN

Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791